Exhibit 10(hh)

SIXTH AMENDMENT TO TRUST AGREEMENT NO. 5

THIS SIXTH AMENDMENT TO TRUST AGREEMENT NO. 5 (“Amendment”) is entered into
effective as of December 31, 2008, between CLIFFS NATURAL RESOURCES INC., f/k/a
Cleveland-Cliffs Inc, an Ohio corporation (the “Company”), and KeyBank, N.A.,
the successor in interest to Key Trust Company of Ohio, N.A. (“Trustee”).

RECITALS:

A. The Company and Trustee entered into that certain Trust Agreement No. 5,
dated as of October 28, 1987 (as amended, the “Agreement”).

B. The Company and Trustee amended the Agreement pursuant to that certain
Amendment No. 1 to Trust Agreement, dated as of May 12, 1989.

C. The Company and Trustee further amended the Agreement pursuant to that
certain Second Amendment to Trust Agreement No. 5, dated as of April 9, 1991.

D. The Company and Trustee further amended the Agreement pursuant to that
certain Third Amendment to Trust Agreement No. 5, dated as of March 9, 1992.

E. The Company and Trustee further amended the Agreement pursuant to that
certain Fourth Amendment to Trust Agreement No. 5, dated as of November 18,
1994.

F. The Company and Trustee further amended the Agreement pursuant to that
certain Fifth Amendment to Trust Agreement No. 5, dated as of May 23, 1997.

G. The Company has determined that it is in the best interests of the Company to
further amend the Agreement to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986 (as amended, the “Code”).

H. Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Employee agree as follows

1. The third sentence of Section 1(b) shall be deleted in its entirety, and
there shall be substituted in lieu thereof, the following:

“For purposes of this Trust Agreement No. 5, the term “Change of Control” shall
mean the occurrence during the Term of any of the following events:

(i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting



--------------------------------------------------------------------------------

as a group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a Change in
Control. An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this Trust Agreement No. 5.

(ii) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company.

(iii) A majority of members (each, a “Director”) of the Board of Directors of
the Company (the “Board”) is replaced during any 12-month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election.

(iv) Any one person, or more than one person acting as a group. acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.

Notwithstanding the foregoing, any acquisition of ownership of stock of the
Company by any one person, or more than one person acting as a group, pursuant
to a Business Combination shall not constitute a Change of Control. A “Business
Combination” shall mean any business transaction such as a reorganization, merge
or consolidation involving the Company, a sale or other disposition of all or
substantially all of the assets of the Company, or any other transaction
involving the Company, if, in each case, immediately following any such business
transaction, (A) all or substantially all of the individuals and entities who
were the beneficial owners of stock of the Company immediately prior to such
business transaction beneficially own, directly or indirectly, more than 55% of
the combined voting power of the then outstanding shares of stock of the entity
which as a result of such transaction owns (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such business transaction, of the stock of
the Company, (B) no one person, or more than one person acting as a group (other
than the Company, such entity resulting from such business transaction, or
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such business transaction),
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of stock of the entity resulting from such
business transaction were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such business transaction, and (C) at least a majority of the members of the
board of directors of the entity resulting from such business transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such business
transaction.

 

2



--------------------------------------------------------------------------------

The “Incumbent Board” shall mean those individuals who, as of December 31, 2008,
constitute the Board; provided, however, that any individual becoming a Director
subsequent to December 31, 2008 whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for Director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (as described in Rule 14(a)-12(c) of the
Securities Exchange Act of 1934) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.

For purposes of this Trust Agreement No. 5, other than the definition of
“Business Combination,” (i) persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company, and (ii) if a person, including an entity owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.”

2. Immediately following Section 1(g) of the Agreement there shall be inserted
the following:

“(h) Notwithstanding the foregoing, no transfer of property (as such term is
defined in Section 83 of the Code) or assets to the Trust shall be made if such
transfer would violate the terms of Section 409A(b)(2) or (b)(3) of the Code.”

3. Section 13(b) shall be deleted in its entirety, and there shall be
substituted in lieu thereof, the following:

“(b) If the Internal Revenue Service, or, if an appeal is taken therefrom, a
court of competent jurisdiction, makes a determination pursuant to which any
provision of this Trust Agreement No. 1 requires any amounts to be includable as
compensation in the gross income of a Trust Beneficiary in a taxable year that
is prior to the taxable year or years in which such amounts would, but for such
a determination, otherwise actually be distributed or made available to the
Trust Beneficiary, then the provision that is the basis for such a determination
shall be (i) void and of no force or effect, or (ii) read and interpreted in a
manner that will not result in any amounts being includable as compensation in
the gross income of a Trust Beneficiary in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be
distributed or made available to the Trust Beneficiary.”

 

3



--------------------------------------------------------------------------------

4. This Amendment shall be governed by, and construed in accordance with, the
internal laws, and not the law of conflicts, of the State of Ohio.

5. In all other respects, the Agreement and each and every provision thereof
shall remain in full force and effect as if fully restated herein.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the parties hereto have executed this Amendment
as of the date first written above.

 

CLIFFS NATURAL RESOURCES INC. (the “Company”) /s/ W. A. Brake Name:   W. A.
Brake Its:   EVP Human & Tech. Resources KEYBANK, N.A. (“Trustee”) /s/ Thor
Haraldsson Name:   Thor Haraldsson Its:   Vice President and   Name:     Its:  
 

 

5